FILED
                                                                       United States Court of Appeals
                                       PUBLISH                                 Tenth Circuit

                      UNITED STATES COURT OF APPEALS                          March 17, 2017

                                                                           Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                              Clerk of Court
                        _________________________________

SPLIT RAIL FENCE COMPANY, INC., a
Colorado corporation,

      Petitioner,

v.                                                          No. 15-9561
                                                         (DOJ No. 12A00059)
UNITED STATES OF AMERICA, United                        (Department of Justice)
States Department of Justice Executive
Office for Immigration Review Office of
the Chief Administrative Hearing Officer,

      Respondent.
                        _________________________________

                                     ORDER
                        _________________________________

Before HARTZ, HOLMES, and MATHESON, Circuit Judges.
                  _________________________________

      This matter is before the court on the petitioner’s Petition for Rehearing En Banc.

Any implicit request for panel rehearing contained in the Petition is denied. We have

however, sua sponte, decided to revise the original opinion on pages 36 and 41 for

clarification. A copy of the amended opinion and its appendix are attached hereto.

      The Petition for Rehearing En Banc was transmitted to all of the judges of the

court who are in regular active service and who are not disqualified.* As no member of


      *
        The Honorable Neil M. Gorsuch is recused in this matter. He did not participate
in consideration of the petition.
the panel and no judge in regular active service on the court requested that the court be

polled, the request for en banc review is denied.

       The Clerk is directed to file the amended opinion and its appendix effective the

date of this order.


                                              Entered for the Court



                                              ELISABETH A. SHUMAKER, Clerk




                                             2
                                                                                    FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                            FOR THE TENTH CIRCUIT                              March 17, 2017
                        _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
SPLIT RAIL FENCE COMPANY, INC., a
Colorado corporation,

      Petitioner,

v.                                                             No. 15-9561

UNITED STATES OF AMERICA, United
States Department of Justice Executive
Office for Immigration Review Office of the
Chief Administrative Hearing Officer,

      Respondent.
                        _________________________________

                APPEAL FROM THE DEPARTMENT OF JUSTICE
                             (DOJ No. 12A00059)
                     _________________________________

Christopher J. Forrest, Miller & Steiert, P.C., Littleton, Colorado (Michael P. Miller and
Benjamin L. Broder, Miller & Steiert, P.C., Littleton, Colorado; and Ann Allott, Allott
Immigration Law Firm, Centennial, Colorado, with him on the briefs), appearing for
Petitioner.

Dana M. Camilleri, Trial Attorney (Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Civil Division, and Anthony P. Nicastro, Acting Assistant Director,
with her on the brief), Office of Immigration Litigation, Civil Division, United States
Department of Justice, Washington, DC, appearing for Respondent.
                         _________________________________

Before HARTZ, HOLMES, and MATHESON, Circuit Judges.
                  _________________________________

MATHESON, Circuit Judge.
                   _________________________________
       Split Rail Fence Company, Inc., a Colorado business that sells and installs fencing

materials, petitions for review of an administrative law judge’s (“ALJ”) summary

decision. The decision imposed civil penalties on Split Rail for violating the Immigration

Reform and Control Act (“IRCA”) by (1) “hir[ing] for employment in the United States

an individual without complying with the requirements of subsection (b)” of 8 U.S.C.

§ 1324a in violation of § 1324a(a)(1)(B) (Count One); and (2) “continu[ing] to employ

[an] alien in the United States knowing the alien is (or has become) an unauthorized

alien” in violation of § 1324a(a)(2) (Count Two). Exercising jurisdiction under

§ 1324a(e)(8), we deny Split Rail’s petition.

                                   I. BACKGROUND

       We begin by explaining the relevant legal background, the administrative

enforcement and adjudication process, and the factual and procedural history of this case.

                                 A. Legal Background

       Congress amended the Immigration and Nationality Act (“INA”) in 1986 by

enacting the IRCA. IRCA Section 274A establishes “an extensive ‘employment

verification system,’ § 1324a(a)(1), designed to deny employment to aliens who (a) are

not lawfully present in the United States, or (b) are not lawfully authorized to work in the

United States, § 1324a(h)(3).” Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137,

147 (2002).

       Known as the I-9 system, the IRCA requires employers (1) “to verify the identity

of their employees and ensure they are eligible to work in the United States by examining

certain . . . documents” specified in § 1324a(b), and (2) to complete and retain an


                                             -2-
Employment Eligibility Verification Form (I-9 form) for each employee. Chamber of

Commerce of U.S. v. Edmondson, 594 F.3d 742, 751 (10th Cir. 2010) (citing 8 C.F.R.

§ 274a.2(b)). A copy of the I-9 form and instructions relevant to this appeal is attached

as an appendix to aid in understanding this opinion.

       Section 1324a(b) specifies that an employer must “attest . . . that it has verified

that the individual is not an unauthorized alien by examining . . . (i) a document described

in subparagraph (B), or (ii) a document described in subparagraph (C) and a document

described in subparagraph (D).” 8 U.S.C. § 1324a(b)(1)(A). The acceptable verification

documents for each category are listed in § 1324a(b)(1)(B)-(D), 8 C.F.R. §

274a.2(b)(1)(v), and in the “Lists of Acceptable Documents” instructions page

accompanying the I-9 form (“List A, B, or C documents”). Once the employer has

examined the appropriate documents, it must record the title, number, and expiration date

(if any) of those documents in Section 2 of the I-9 form.

       IRCA Section 274A makes it unlawful for an employer (1) “to hire . . . an alien

knowing the alien is an unauthorized alien,” 8 U.S.C. § 1324a(a)(1); (2) “to hire . . . an

individual without complying with” the I-9 system, id. § 1324a(a)(1)(B); or (3) “to

continue to employ [an] alien . . . knowing the alien is (or has become) an unauthorized

alien,” id. § 1324a(a)(2). An “unauthorized alien” is an alien who is neither “(A) an alien

lawfully admitted for permanent residence, [nor] (B) authorized to be so employed by

[the IRCA] or by the Attorney General.” Id. § 1324a(h)(3). Within the agency, the first

type of violation is called a “knowing hire” violation. See, e.g., United States v. Jalisco’s

Bar and Grill, Inc., 11 OCAHO 1224, 2014 WL 4056921, *3 (June 27, 2014). Of


                                              -3-
relevance to this case, the second is called a “paperwork violation,” id., and the third is a

“knowing continue to employ violation,” United States v. Muniz Concrete & Contracting,

Inc., 12 OCAHO 1278, 2016 WL 2851340, at *8 (Apr. 29, 2016).

       The IRCA also includes an anti-discrimination provision under which an

employer’s “request, for purposes of satisfying the requirements of section 1324a(b) of

this title, for more or different documents than are required under such section or refusing

to honor documents tendered that on their face reasonably appear to be genuine shall be

treated as an unfair immigration-related employment practice if made for the purpose or

with the intent of discriminating against an individual.” 8 U.S.C. § 1324b(a)(6); see also

Edmondson, 594 F.3d at 767.

                   B. Administrative Enforcement and Adjudication

       The regulations implementing the IRCA authorize Immigration and Customs

Enforcement (“ICE”), an agency within the Department of Homeland Security (“DHS”),

to “conduct investigations for violations on its own initiative.”1 8 C.F.R. § 274a.9(b).

       ICE’s investigation process typically begins by serving a Notice of Inspection

(“NOI”) to the employer. U.S. Immigration and Customs Enforcement, Form I-9

Inspection Overview (June 26, 2013), https://www.ice.gov/factsheets/i9-inspection. The

NOI compels production of the employer’s I-9 forms and may request other supporting


       1
         The regulations originally granted Immigration and Naturalization Service
(“INS”) with enforcement power. The Homeland Security Act of 2002, Pub. L. 107-296,
116 Stat. 2135, which went into effect in 2003, abolished the INS, 6 U.S.C. § 291, and
created ICE, id. § 271, which now enforces violations of Section 274 of the IRCA, see id.
§ 271(b).


                                              -4-
documentation. Id. Once the forms are produced, ICE agents inspect them for

compliance. Id.

       When the inspection is complete, ICE notifies the employer of the results in

writing. Id. If ICE determines that the employer has violated IRCA Section 274A, it

may issue a “Warning Notice,” such as a “Notice of Suspect Documents” (“NSD”),

containing “a statement of the basis for the violations and the statutory provisions alleged

to have been violated.” 8 C.F.R. § 274a.9(c). In addition to or in place of a Warning

Notice, ICE may serve a Notice of Intent to Fine (“NIF”), which commences proceedings

to assess administrative penalties. Id. § 274a.9(d); see also 8 U.S.C. § 1324a(e)(4), (5)

(allowing the assessment of civil penalties). An employer served with an NIF may

negotiate a settlement with ICE or request a hearing before an ALJ. 8 C.F.R. § 274a.9(e).

       The United States Department of Justice’s Office of the Chief Administrative

Hearing Officer (“OCAHO”) has jurisdiction to hear alleged violations under the INA.

Hearings are conducted before ALJs who issue orders stating their findings of law and

fact. 8 U.S.C. § 1324a(e)(3)(B)-(C). An ALJ’s order becomes the final agency decision

unless appealed to the Chief Administrative Hearing Officer (“CAHO”). 28 C.F.R. §

68.52(g). A party adversely affected by a final order may then petition a circuit court for

review. 28 C.F.R. § 68.56.




                                             -5-
                            C. Factual and Procedural History

1. ICE’s 2009 Investigation, Notice of Suspect Documents, and Settlement

       On June 20, 2009, ICE special agents conducted an inspection at Split Rail to

determine its compliance with the IRCA. During the inspection, it examined Split Rail’s

I-9 forms. On September 11, 2009, ICE sent Split Rail an NSD stating:

       This letter is to inform you that, according to the records checked by ICE,
       the following individuals appear, at the present time, not to be authorized to
       work in the United States. The documents submitted to you were found to
       pertain to other individuals, or there was no record of the alien registration
       numbers being issued, or the documents pertain to the individuals but the
       individuals are not employment authorized or their employment
       authorization has expired. Accordingly, the documentation previously
       provided to you for these employees does not satisfy the Form I-9
       employment eligibility verification requirements of the Immigration and
       Nationality Act.

App. at 145. The NSD listed 32 current employees and 51 terminated employees. It

further stated, “Unless the above employee(s) present valid identification and

employment eligibility documentation acceptable for completing the Form I-9, other than

the documentation previously submitted to you, they are considered by ICE to be

unauthorized to work in the United States.” App. at 147. It noted that continued

employment of these employees without valid documentation could subject Split Rail to

civil monetary penalties.

       Split Rail’s president and owner, Tom Barenberg, stated in his affidavit that

“shortly after” Split Rail received the NSD, it served the NSD on the 32 current




                                             -6-
employees named in it, videotaping the service.2 Id. at 723. He further stated, “Twenty-

three (23) of the employees would not affirm that they were authorized to work in the

United States and their employment was immediately terminated.” Id. The nine

remaining employees continued to work at Split Rail.

      On October 14, 2009, Split Rail emailed the Office of Special Counsel (“OSC”)

for Immigration Related Unfair Employment Practices, seeking guidance on how it

should respond to the NSD consistent with the IRCA’s anti-discrimination provision.

OSC replied:

      [OSC] cannot provide an advisory opinion on any particular instance of
      alleged discrimination or on any set of facts involving a particular
      individual or entity. However, we can provide some general guidelines
      regarding employer compliance with the INA’s anti-discrimination
      provision.

      ....

      The anti-discrimination provision of the INA prohibits the request for
      specific documents or the rejection of documents during the employment
      eligibility verification process with the intent to discriminate on the basis of
      national origin or citizenship status. However, it has been long recognized
      that action by an employer taken for reasons other than an intent to
      discriminate does not constitute an unfair employment practice within the
      meaning of the antidiscrimination provision of the INA. While an ICE
      Notice of Suspect Documents may provide a non-discriminatory reason
      behind the decision to re-verify an employee’s employment eligibility, the
      standard for accepting documents presented by the employee to re-establish
      his or her employment eligibility remains the same—whether the
      document(s) presented reasonably appear on their face to be genuine and to
      relate to the person who presents the document(s).

App. at 696-97 (citations omitted).


      2
          Split Rail has not offered the recording as evidence.


                                              -7-
       On February 1, 2010, ICE served Split Rail with an NIF, and in June 2010, ICE

and Split Rail entered a settlement agreement.

2. Jaime Lopez Ramirez’s I-9 Form

       On October 5, 2009—after the issuance of the 2009 NSD and before the

settlement—Split Rail hired Jaime Lopez Ramirez. It verified his employment eligibility

using his Mexican passport, which included a temporary I-551 stamp. The I-551 stamp

authorized employment in the United States until September 13, 2010. Mr. Lopez

Ramirez continued working at Split Rail after his I-551 authorization expired. Split Rail

did not update or re-verify his employment authorization on or after that date.

3. ICE’s 2011 Investigation and NSD

       On June 15, 2011, ICE mailed Split Rail a Notice of Inspection and five days later

began a review of Split Rail’s I-9 forms “for possible violations of Section 274A” of the

IRCA. App. at 161. ICE completed its investigation on August 29, 2011, and mailed

Split Rail an NSD the next day, which read:

       This letter is to inform you that, according to the records checked by ICE,
       the following individuals appear, at the present time not to be authorized to
       work in the United States. The documents submitted to you were found to
       pertain to other individuals, or there was no record of the alien registration
       numbers being issued, or the documents pertain to the individuals but the
       individuals are not employment authorized or their employment
       authorization has expired. Accordingly, the documentation previously
       provided to you for these employees does not satisfy the Form l-9
       employment eligibility verification requirements of the Immigration and
       Nationality Act.

The NSD listed nine current employees and one terminated employee, stating,

       Unless the [named] employee(s) present valid identification and
       employment eligibility documentation acceptable for completing the Form


                                              -8-
       I-9 other than the documentation previously submitted to you, they are
       considered by ICE to be unauthorized to work in the United Sates. If you
       continue to employ these individuals without valid documentation, you may
       be subject to a civil money penalty. . . .

       If you or the employees feel that this determination is in error and the
       employees are authorized to work, immediately call [the] Forensic Auditor
       . . . . ICE will re-verify the information provided about the employees,
       including any new information provided by you or the employees.

Id. at 152-53.

       All but one of the individuals named in the 2011 NSD had also been named in the

2009 NSD. Split Rail had not updated or changed the I-9 forms of the nine employees

named in both NSDs since the 2009 inspection. According to Mr. Barenberg’s affidavit,

these nine employees were among the 32 employees Split Rail had videotaped after

receiving the 2009 NSD. He stated that, during the videotaping, the nine employees had

all orally “verified that they were authorized to work in the U.S.” App. at 723.

       On September 26, 2011, ICE served Split Rail with an NIF, commencing this

administrative proceeding against Split Rail. Split Rail requested a hearing before an

ALJ three days later.

       On February 17, 2012, Mr. Barenberg mailed ICE a letter, stating he “had

absolutely no reason to believe either now or at any time in the past that any of [the nine

individuals identified as ‘current employees’ in the 2011 NSD] are anything but law

abiding residents of the United States of America.” Id. at 586. He noted many of them

were long-term employees who, along with their families, had been involved in company

activities, parties, and picnics. He further stated they each appeared authorized to work

in the United States because they had bank accounts, cars, homes, and mortgages. He


                                             -9-
also noted many had valid driver’s licenses and some had filed successful workers’

compensation claims. He did not, however, state that Split Rail had taken any action

regarding the employees’ I-9 forms.

4. ICE’s Complaint and Summary Decision

       On April 6, 2012, ICE filed a complaint against Split Rail. On July 20, 2012, it

filed an amended complaint—the complaint relevant to this appeal.

       Count One of the amended complaint alleged a paperwork violation under

§ 1324a(b) as to Mr. Lopez Ramirez. It alleged that (1) when Split Rail hired Mr. Lopez

Ramirez, it verified his employment eligibility using his Mexican passport, which

included a temporary I-551 stamp authorizing employment in the United States until

September 13, 2010; (2) § 1324a(b) required Split Rail to re-verify his work authorization

and update his I-9 form with the new basis for employment eligibility when his

authorization expired; and (3) Split Rail failed to do so and therefore committed a

paperwork violation under § 1324a(a)(1)(B).

       Count Two alleged Split Rail continued to employ nine of the employees listed on

the 2011 NSD knowing they were or had become unauthorized in violation of

§ 1324a(a)(2).

       ICE moved for summary decision under 28 C.F.R. § 68.38, the administrative

analog to summary judgment under Federal Rule of Civil Procedure 56. The ALJ

granted ICE summary decision on both counts. Split Rail timely filed its petition for

review with this court.




                                            - 10 -
                                    II. DISCUSSION

                                A. Standard of Review

       We have yet to determine the standard of review that applies to a summary

decision under 28 C.F.R. § 68.38(c). Split Rail argues de novo review applies. ICE

asserts we may only reverse if the ALJ’s decision was “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law,” arguing that we should review

questions of law de novo and factual determinations for a basis in “substantial evidence.”

See 5 U.S.C. § 706(2)(A), (E). Other circuits reviewing ALJ decisions in this context

have used varying standards.3 Because we conclude under de novo review—the standard

most favorable to Split Rail—there is no genuine issue of material fact and ICE is entitled

to summary decision, we need not decide which standard applies.

                           B. Summary Decision Standard

       The requirements for a summary decision under 28 C.F.R. § 68.38(c) are the same

as under Federal Rule of Civil Procedure 56. See Getahun v. OCAHO, 124 F.3d 591, 594

(3d Cir. 1997) (“The standards governing the entry of summary judgment under Fed. R.

Civ. P. 56(c) in federal court cases are applied in determining whether summary decision

under 28 C.F.R. § 68.38(c) is appropriate in OCAHO cases.”); United States v. Foothill

       3
        See, e.g., Getahun v. OCAHO, 124 F.3d 591, 594 (3d Cir. 1997) (exercising
“plenary review” while giving “some deference . . . to an agency’s reasonable
construction of a statute it is charged with administering”); Villegas-Valenzuela v. INS,
103 F.3d 805, 809, 812 (9th Cir. 1996) (same); Odongo v. OCAHO, 610 F. App’x 440,
441 (5th Cir. 2015) (unpublished) (reviewing fact findings for substantial evidence and
conclusions of law de novo); Martinez v. Linen, 579 F. App’x 573, 573 (9th Cir. 2014)
(unpublished) (same); Rompalli v. Tykhe Capital, LLC, 452 F. App’x 69, 69-70 (2d Cir.
2012) (unpublished) (applying the arbitrary or capricious standard).


                                            - 11 -
Packing, Inc., 11 OCAHO 1240, 2015 WL 329579, *5-6 (2015) (citing the Rule 56

standard in Celotex Corp. v. Catrett, 477 U.S. 317 (1986), and Anderson v. Liberty

Lobby, Inc., 477 U.S. 242 (1986), to explain the summary decision standard under 28

C.F.R. § 68.38(c)).

       Under 28 C.F.R. § 68.38(c), an ALJ “shall enter a summary decision for either

party if the pleadings, affidavits, material obtained by discovery or otherwise, or matters

officially noticed show that there is no genuine issue as to any material fact and that a

party is entitled to summary decision.” An issue is genuine “if there is sufficient

evidence on each side so that a rational trier of fact could resolve the issue either way.”

Becker v. Bateman, 709 F.3d 1019, 1022 (10th Cir. 2013) (quotations omitted); see also

Anderson, 477 U.S. at 248. An issue of fact is material if under the substantive law it is

essential to the proper disposition of the claim. Anderson, 477 U.S. at 248; Foothill

Packing, Inc., 11 OCAHO 1240, 2015 WL 329579, at *5.

       The movant bears the initial burden of demonstrating the absence of a genuine

issue of material fact and entitlement to judgment as a matter of law. See Celotex, 477
U.S. at 323; Foothill Packing, Inc., 11 OCAHO 1240, 2015 WL 329579, at *6. If the

movant satisfies this initial burden, the burden shifts to the non-movant to show specific

facts from which a rational trier of fact could find for the non-movant. See Celotex, 477
U.S. at 324; Foothill Packing, Inc., 11 OCAHO 1240, 2015 WL 329579, at *6.

                                      C. Count One

       We deny Split Rail’s petition for review of Count One because Split Rail failed to

update Section 3 of Mr. Lopez-Ramirez’s I-9 form when his work authorization expired,


                                             - 12 -
leaving no issue of material fact to be resolved and entitling ICE to judgment as a matter

of law.

1. Further Legal Background

       As explained above, the regulations promulgated under § 1324a require an

employer to complete an I-9 form. 8 C.F.R. § 274a.2(a)(2),(b)(1). Relevant here is the

August 2009 version of the I-9 form, excerpted below and attached at the end of this

opinion, which Mr. Lopez Ramirez and Split Rail filled out when Mr. Lopez Ramirez

was hired. That version consisted of three sections.

       a. Section 1

       The employee must complete Section 1, titled “Employee Information and

Verification,” and attest under penalty of perjury his or her legal status in the United

States. See id. § 274a.2(b)(1)(i) (stating that when an employer hires an individual, the




employer “must ensure that the individual properly . . . [c]ompletes [S]ection 1”).



       b. Section 2




                                             - 13 -
       The employer must complete Section 2, titled “Employer Review and

Verification,” to confirm the identity and employment authorization of the employee by

listing the document numbers and expiration dates of examined documents. See id.

§ 274a.2(b)(1)(ii) (explaining an employer “must within three business days of hire . . .

[c]omplete [S]ection 2”).




       Documents satisfying the “List A” category are listed on the “Lists of Acceptable

Documents” instructions page accompanying the I-9 form , and in subparagraph B of

§ 1324a(b)(1). Satisfactory documents include a “[f]oreign passport that contains a

temporary I-551 stamp.” App. at 749. Finally, the instructions to the I-9 form state,

“Employers may, but are not required to, photocopy the document(s) presented.” Id. If

an employer chooses to make photocopies, they “must be retained with Form I-9.” Id.

       c. Section 3




                                            - 14 -
       The employer also must complete Section 3, titled “Updating and Reverification.”

The employer must note the employee’s current employment authorization document

title, number, and expiration date if his previous grant of work authorization has expired.




       The instructions to the I-9 form state, “Employers must reverify employment

authorization of their employees on or before the work authorization expiration date

recorded in Section 1 (if any).” Id. at 746.; see also 8 C.F.R. § 274a.2(b)(1)(vii) (“If an

individual’s employment authorization expires, the employer . . . must reverify on the

Form I-9 to reflect that the individual is still authorized to work in the United States;

otherwise the individual may no longer be employed, recruited, or referred.”). The

regulations explain in further detail,

       In order to reverify on the Form I-9, the employee . . . must present a
       document that either shows continuing employment eligibility or is a new
       grant of work authorization. The employer or the recruiter or referrer for a
       fee must review this document, and if it appears to be genuine and relate to
       the individual, re-verify by noting the document’s identification number
       and expiration date, if any, on the Form I-9 and signing the attestation by a
       handwritten signature or electronic signature in accordance with paragraph
       (i) of this section.

8 C.F.R. § 274a.2(b)(1)(vii).

2. Additional Factual Background

       When Split Rail hired Mr. Lopez Ramirez, he presented a Mexican passport with a

temporary I-551 stamp showing an expiration date of September 13, 2010. In Section 1


                                             - 15 -
of his I-9 form, Mr. Lopez Ramirez wrote his alien number and incorrectly checked off

that he was a lawful permanent resident. In Section 2, Split Rail listed that it had

examined one List A document—Mr. Lopez Ramirez’s Mexican passport. Split Rail

noted his passport number and that his passport would expire on September 14, 2012, but

did not note the expiration date of his temporary I-551 work authorization. Split Rail also

retained a photocopy of Mr. Lopez Ramirez’s Mexican passport and temporary I-551

stamp with his I-9 form. Despite the September 13, 2010 expiration date of Mr. Lopez

Ramirez’s temporary I-551 stamp, Split Rail never completed Section 3. It continued to

employ him after his work authorization had expired.

3. Analysis

       The ALJ found no issue of material fact that Split Rail did not properly complete

Sections 2 and 3. We agree as to Section 3 and conclude that ICE is entitled to summary

decision. Because the failure to complete Section 3 is sufficient to deny Split Rail’s

petition for review, we decline to address the ALJ’s Section 2 analysis.

       Split Rail left Section 3 blank after Mr. Lopez Ramirez’s work authorization

expired on September 13, 2010. As explained above, Section 3 itself, the Form I-9

instructions, and 8 C.F.R. § 274a.2(b)(i)(vii) required Split Rail to re-verify Mr. Lopez

Ramirez’s authorization on or before its expiration date and provide information

regarding his new document establishing current employment authorization in Section 3.

Split Rail failed to do so.

       Split Rail argues it was not required to update and re-verify Section 3 because Mr.

Lopez Ramirez did not check off “alien authorized to work” in Section 1. He instead


                                             - 16 -
checked off “lawful permanent resident” and provided an alien number. We agree that,

although Mr. Lopez Ramirez provided Split Rail with a Mexican passport and a

temporary I-551 stamp, he incorrectly stated in Section 1 he was a lawful permanent

resident.

       But Split Rail should have caught this mistake. See Form I-9 Instructions (stating

in bold, “The employer is responsible for ensuring that Section 1 is timely and properly

completed.” (emphasis added)). Mr. Lopez Ramirez’s mistake did not relieve Split Rail

of its duty to complete Section 3. In Section 2, Split Rail had itself identified his

Mexican passport, not permanent residence, as the basis for Mr. Lopez Ramirez’s

eligibility to work in the United States. It used information on the passport to complete

Section 2 (“Employer Review and Verification”) of the I-9 form. Split Rail also retained

a copy of the passport and temporary I-551 stamp with Mr. Lopez Ramirez’s I-9 form.

When his temporary I-551 expired, Split Rail was required to complete Section 3 with the

information about his current employment authorization.

       We therefore deny Split Rail’s petition for review as to Count One.

                                      D. Count Two

       The ALJ found Split Rail liable under Count Two for knowingly continuing to

employ nine unauthorized aliens. As explained further below, this violation requires

proof that (1) the employees were unauthorized and that (2) the employer knew they were

unauthorized.

       Split Rail’s brief on Count Two is confusing. On the one hand, its “Issues

Presented” section lists—in relevant part—only a challenge to the ALJ’s finding that


                                             - 17 -
Split Rail had constructive knowledge of its employees’ unauthorized status, Pet. Br. at 3,

and Split Rail’s brief concludes by seeking only a determination “that ICE has failed to

establish its burden of proof regarding Split Rail’s constructive knowledge,” id. at 58.

On the other hand, in discussing constructive knowledge, Split Rail appears to contest the

ALJ’s finding that the employees were unauthorized. For example, it repeatedly argues

an NSD is insufficient to establish unauthorized status, and challenges the reliability of

ICE’s database searches to establish unauthorized status. Id. at 36, 42.

       Although Split Rail’s brief could be read to challenge only the ALJ’s constructive

knowledge finding on Count Two, it is sufficiently ambiguous that we address both

elements below. Our analysis leads us to deny the petition for review because Split Rail

has failed to raise a genuine issue of material fact as to either element and ICE is entitled

to summary decision.

1. Further Legal and Administrative Background

       The IRCA makes it “unlawful for a person or other entity” that has lawfully hired

an alien under the statute “to continue to employ the alien in the United States knowing

the alien is (or has become) an unauthorized alien with respect to such employment.”

8 U.S.C. § 1324a(a)(2). Thus, as relevant to this petition, a knowing-continue-to-employ

violation encompasses two essential elements: the employee’s unauthorized status and

the employer’s knowledge of the employee’s unauthorized status.4



       4
        Because Split Rail’s petition for review mentions only unauthorized status and
constructive knowledge, our review of the knowing-continue-to-employ violation is
                                                                           Continued . . .

                                             - 18 -
         The sparse federal case law on § 1324a(a)(2) violations comes from the Ninth

Circuit. We find those cases and the application of their reasoning by the OCAHO

decisions cited herein to be persuasive in interpreting both essential elements.5 Based on

the case law and the IRCA statute, this background section addresses three points

pertaining to our review of Count Two.

         First, ICE can establish a prima facie showing of an employee’s unauthorized

status with evidence that a computer search of its records had indicated the employee was

suspected to be unauthorized due to false I-9 documentation. See Mester Mfg. Co. v. INS,

879 F.2d 561, 566 (9th Cir. 1989).

         Second, evidence of notice to an employer that ICE’s investigation had revealed

an employee was suspected to be unauthorized, coupled with the employer’s failure to

take adequate steps to re-verify the individual’s employment eligibility, can establish a

prima facie showing of the employer’s constructive knowledge that the employee is

unauthorized. See New El Rey Sausage Co., Inc. v. INS, 925 F.2d 1153, 1158 (9th Cir.

1991).

         Third, the IRCA contemplates that an employer’s examining and proffering the

documents outlined in § 1324a(b)(1)(B)-(D), other than those originally presented when

the employee was hired, to prove the employee is authorized for employment can rebut a


limited to these two elements. We decline to address elements of a § 1324a(a)(2)
violation not briefed by the parties.
         5
        We may consider non-binding cases for their persuasive value. See, e.g.,
Anderson v. Spirit Aerosystems Holdings, Inc., 827 F.3d 1229, 1240 n.7 (10th Cir. 2016).


                                            - 19 -
prima facie showing of both unauthorized status and constructive knowledge. Without

these documents, or specific challenges to the sufficiency of the government’s search

results or the notice to the employer, ICE’s prima facie showings of unauthorized status

and constructive knowledge can establish a knowing-continue-to-employ violation under

§ 1324a(a)(2) in this case, warranting a summary decision. See, e.g., Mester, 879 F.2d at

566; New El Rey, 925 F.2d at 1158 (describing Mester); United States v. Occupational

Res. Mgmt., Inc., 10 OCAHO 1166, 2013 WL 1918850, at *8 (2013) (citing Mester).

       a. Prima facie showing of unauthorized status

       The government may make a prima facie showing of an employee’s unauthorized

status in an administrative proceeding under § 1324a(a)(2) by producing proof from its

computer records that the employee’s documentation is false, thereby demonstrating the

employee is suspected to be unauthorized.

       Section 1360 mandates the creation of a “central index, which shall contain the

names of all aliens heretofore admitted or denied admission to the United States . . . and

the names of all aliens hereafter admitted or denied admission to the United States.”

8 U.S.C. § 1360(a). The Department of Homeland Security (“DHS”) maintains the

Central Index System (“CIS”) database, which contains a record of immigrant and non-

immigrant status information.6 DHS also maintains other relevant databases, including:



       6
         See U.S. Department of Homeland Security, Privacy Impact Assessment for the
Central Index System, at 2 (June 22, 2007), available at
https://www.dhs.gov/xlibrary/assets/privacy/privacy_pia_uscis_cis.pdf; see also United
States v. Mendez, 514 F.3d 1035, 1040 (10th Cir. 2008) (describing the CIS database as
                                                                           Continued . . .

                                            - 20 -
(1) the Computer Linked Application Information Management System (“CLAIMS”),

which tracks and processes naturalization and benefits applications;7 and (2) the

Enforcement Integrated Database—accessed, in part, through the ENFORCE Alien

Removal Module (“EARM”)—which maintains information related to investigations,

arrests, bookings, detentions, and removals of persons encountered during investigations

by law enforcement and DHS agencies.8

       Once the employer produces its I-9 forms and any other requested documentation

in response to the NOI, ICE agents “conduct an inspection of the Forms I-9 for

compliance,” which may include comparison with ICE’s electronic databases. U.S.

Immigration and Customs Enforcement, Form I-9 Inspection Overview (June 26, 2013),

https://www.ice.gov/factsheets/i9-inspection.




including records “such as permanent residence cards, border crossing cards, and
certificates of naturalization”).
       7
         See U.S. Department of Homeland Security, Privacy Impact Assessment Update
for the Computer Linked Application Information Management System 4 (CLAIMS 4), at
2 (Nov. 5, 2013), available at
https://www.dhs.gov/sites/default/files/publications/privacy-pia-update-uscis-claims4-
november2013.pdf; see also Abdelfattah v. U.S. Dep’t of Homeland Sec., 488 F.3d 178,
182 (3d Cir. 2007) (stating CLAIMS “is used to track applications or petitions for
benefits filed under the Immigration and Nationality Act” (quotations omitted)).
       8
         U.S. Department of Homeland Security, Privacy Impact Assessment Update for
the Enforcement Integrated Database (EID), at 2 (May 20, 2011), available at
https://www.dhs.gov/xlibrary/assets/privacy/privacy_pia_ice_eidupdate(15b).pdf; see
also Long v. Dep’t of Homeland Sec., 113 F. Supp. 3d 100, 101 (D.D.C. June 29, 2015)
(describing EID as “a shared, operational database within ICE containing information on
the detention and removal of undocumented immigrants, including their biographical
data, criminal history, and encounters with law enforcement agents”).


                                            - 21 -
          If ICE issues an NSD and the employer requests an administrative hearing, the

results of ICE’s database searches are admissible evidence. Specifically, a written

certification from an ICE officer that a diligent search of CIS was made and no record or

entry can be found is “admissible as evidence . . . that the records of [ICE] contain no

such record or entry, and shall have the same effect as the testimony of a witness given in

open court.” 8. U.S.C. § 1360(d).

          Ninth Circuit and OCAHO case law agree that when a computer search of DHS’s

records system demonstrates an employee’s documentation is false—making the

employee’s authorization suspect—the government establishes a prima facie showing of

unauthorized status. See Mester, 879 F.2d at 566; Occupational Res. Mgmt., Inc., 10

OCAHO 1166, 2013 WL 1918850, at *8; cf. United States v. New El Rey Sausage Co.,

Inc., 1 OCAHO 66, 1989 WL 433853, at *19 n. 16 (1989), aff’d, 925 F.2d 1153, 1154

(9th Cir. 1991); United States v. Horno MSJ, Ltd., 11 OCAHO 1247, 2015 WL 1746681,

at *9-11 (2015).

          For example, in Mester, the Ninth Circuit found that the INS’s reliance on a

computer search of its records system revealing that an employee’s documentation was

false was sufficient to establish a prima facie showing before the ALJ. Mester, 879 F.2d

at 566.

          Similarly, in Occupational Resource Management, the ALJ explained that

although “ICE is not required to present conclusive evidence of the employee’s

unauthorized status,” “[w]hen the government makes a prima facie showing that a

document is false based on a computer search of its records system, and the employer


                                              - 22 -
fails to provide any evidence to the contrary, substantial evidence supports a finding of

lack of [employee work] authorization” to support a summary decision. 10 OCAHO

1166, 2013 WL 1918850, at *8 (quotations omitted) (citing Mester, 879 F.2d at 566).9

       The government’s search of its records must establish that the employee’s status is

reasonably suspect, and the results cannot contain fatal “discrepancies and ambiguities,”

which would make the results “inconclusive.” See Horno MSJ, 11 OCAHO 1247, 2015
WL 1746681, at *9-11; New El Rey, 1 OCAHO 66, 1989 WL 433853, at *25.

       b. Prima facie showing of constructive knowledge

       For a § 1324a(a)(2) knowing-continue-to-employ violation, “[t]he term knowing

includes not only actual knowledge but also knowledge which may fairly be inferred

through notice of certain facts and circumstances which would lead a person, through the

exercise of reasonable care, to know about a certain condition,” including when an

employer “[h]as information available to it that would indicate that the alien is not

authorized to work.” 8 C.F.R. § 274a.1(l)(1); see also Mester, 879 F.2d at 567 (“The

knowledge element was satisfied; [the employer] had constructive knowledge, even if no

. . . employee had actual specific knowledge of the employee’s unauthorized status.”).

Accordingly, when the government proves at an administrative hearing that an employer

failed to respond to a warning notice, such as an NSD, it has established a prima facie




       9
        Although the Ninth Circuit in Mester and New El Rey reviewed the ALJ’s factual
findings on appeal for “substantial evidence” under 5 U.S.C. § 706(2), as stated above,
we apply de novo review here.


                                            - 23 -
showing of constructive knowledge to satisfy the knowledge requirement of

§ 1324a(a)(2).

       In Mester, the Ninth Circuit interpreted the knowledge element of § 1324a(a)(2) to

include constructive knowledge, analogizing to the treatment of knowledge in criminal

law, where a “deliberate failure to investigate suspicious circumstances imputes

knowledge.” 879 F.2d at 567 (citing United States v. Jewell, 532 F.2d 697 (9th Cir.

1976) (en banc)); see also New El Rey, 925 F.2d at 1157-58. Soon thereafter, the

definition of “knowing” that includes constructive knowledge was codified in the

employment verification regulations. 8 C.F.R. § 274a.1(l)(1); Safe-Harbor Procedures

for Employers Who Receive a No-Match Letter, 72 Fed. Reg. 45611-01, 45612 (Aug. 15,

2007) (stating that the definition of constructive knowledge is “consistent with the Ninth

Circuit’s holding[s]” in Mester and New El Rey). The “basic principle underlying the

doctrine of constructive knowledge . . . is that the employer is not entitled to cultivate

deliberate ignorance or avoid acquiring knowledge.” Foothill Packing, Inc., 11 OCAHO

1240, 2015 WL 329579 at *7.

       Thus, “when an employer receives specific information that casts doubt on the

employment authorization of an employee, and the employer continues to employ the

individual without taking adequate steps to re-verify the individual’s employment

eligibility, a finding of constructive knowledge may result.” Id. at *8 (citing New El Rey,

1 OCAHO 66, 1989 WL 433853, at *17, aff’d 925 F.2d 1153 (9th Cir. 1991) and Noel

Plastering, Stucco, Inc. v. OCAHO, 3 OCAHO 427, 1992 WL 533132, at *2 (1992), aff’d

15 F.3d 1088 (9th Cir. 1993) (unpublished)); United States v. Associated Painters, Inc.,


                                             - 24 -
10 OCAHO 1151, 2012 WL 8018166, at *3 (2012) (citing same and United States v.

Mester Mfg., 1 OCAHO 18, 1988 WL 507634, at *18 (1988), aff’d 879 F.2d 561 (9th Cir.

1989)).

       The statute “does not require that the knowledge come to the employer in any

specific way.” Mester, 879 F.2d at 566. Ninth Circuit and OCAHO case law, however,

have consistently held that receipt of a Warning Notice, such as an NSD, can be

sufficient to impart notice. See, e.g., New El Rey, 925 F.2d at 1158-59; Aramark Facility

Servs. v. Serv. Emps. Int’l Union, Local 1877, 530 F.3d 817, 828 (9th Cir. 2008)

(explaining notice “that the government suspects the workers of using fraudulent

documents” is “positive information . . . [that] provide[s] constructive notice” of

unauthorized status (quotations omitted)); Noel Plastering, 15 F.3d 1088, at *1 (holding

“written notice from the [INS] that the employees were likely unlawfully employed aliens

. . . [was] sufficient to give an employer constructive knowledge of a violation”); United

States v. Aid Maint. Co., 7 OCAHO 951, 1997 WL 1051451, at *4 (1997) (“Constructive

knowledge is most readily proven when it is shown that the employer had positive

information supplied by the INS, [as shown through a Warning Notice or NSD], that

some of its employees are unauthorized for employment in the United States, and

subsequently fails to take reasonable steps to re-verify the employment eligibility of those

employees.” (collecting cases)).

                                        *    *   *    *




                                            - 25 -
       The evidence used to establish the employee’s unauthorized status is related to but

distinct from the evidence used to establish the employer’s constructive knowledge. That

is, the computer searches and inspections ICE performs to demonstrate the employee is

suspected to be unauthorized and trigger an NSD are sufficient to establish the

government’s prima facie showing of unauthorized status. Service of the NSD informs

the employer that the employee is suspected to be unauthorized, and that notice, along

with the employer’s failure to re-verify the employee’s lawful status, establishes the

government’s prima facie showing of constructive knowledge.

       c. Challenging a prima facie showing of unauthorized status and constructive
          knowledge

              i. Challenging unauthorized status

       The government’s prima facie showing of unauthorized status based on a CIS

computer search must stand unless the employer (1) successfully challenges the computer

records search and its results, or (2) presents sufficient evidence to show the employee

was authorized.

       First, the employer may attack ICE’s search results with specific evidence that the

search was flawed. However, an employer’s “general allegations” that the search was

unreliable or generally prone to error are insufficient to overcome the prima facie

evidence of unauthorized status. Mester, 879 F.2d at 566 (noting the employer’s general

allegations of unreliability lacked any specific contention, supported by facts, to rebut the

government’s finding that the specific employee had false documentation); see also New

El Rey, 1 OCAHO 66, 1989 WL 433853, at *19 n.16 (rejecting that vague allegations of



                                             - 26 -
unreliability or inaccuracy of the computer-generated data could negate the unauthorized

status results of a properly-conducted CIS computer search).10 Rather, the employer must

challenge, for example, specific “discrepancies [or] ambiguities” which make the results

of the search inconclusive as to particular employees. Horno MSJ, 11 OCAHO 1247,

2015 WL 1746681, at *9-10.

       Second, presenting the documents listed in § 1324a(b)(1)(B)-(D) can rebut the

government’s prima facie showing of unauthorized status.11 As noted above,

§ 1324a(b)(1)(C) lists documents evidencing employment authorization (e.g., a social

security card), § 1324a(b)(1)(D) lists documents establishing identity (e.g., a driver’s

license), and § 1324a(b)(1)(B) lists documents establishing both employment

authorization and identity (e.g., a U.S. passport or appropriate resident alien card).

Section 1324a(h)(3) defines “unauthorized alien” as an alien who is not either (a)

“lawfully admitted for permanent residence,” or (b) “authorized to be so employed by

this chapter or by the Attorney General.” Thus, when an employer presents valid


       10
         The OCAHO opinion in New El Rey concerned not whether the employees
“were actually authorized to work or not, but whether [the employer] had” constructive
knowledge they were unauthorized. 1 OCAHO 66, 1989 WL 433853, at *18. The ALJ
explained that it was not addressing the unauthorized status of the employees because the
employer had not claimed the employees were in fact authorized to work in the United
States. Id. Nonetheless, in analyzing whether the employer committed a knowing-
continue-to-employ violation, the ALJ discussed the unauthorized status element of the
violation.
       11
        DHS has identified documents satisfying § 1324a(b)(1)(B)-(D) in 8 C.F.R. §
274a.2(b)(1)(v) and in the “Lists of Acceptable Documents” instructions page
accompanying the I-9 form.



                                             - 27 -
documents to the ALJ establishing the employee’s identity under § 1324a(b)(1)(D) and

documents evidencing employment authorization under § 1324a(b)(1)(C), or both under

§ 1324a(b)(1)(B), it has—by definition—rebutted the government’s evidence that the

employee is unauthorized.12

              ii. Challenging constructive knowledge

       The government’s prima facie showing that an employer had constructive

knowledge that its employee was unauthorized based on the employer’s inadequate

response to an NSD can be rebutted by the employer’s (1) successfully challenging the

NSD (or other notice) as providing inadequate notice, or (2) evidence that it responded to

the NSD as the statute required.

       First, the employer may attack the sufficiency of the NSD, or other warning, as

insufficient to put the employer on notice that its employee was unauthorized. Ninth

Circuit and OCAHO case law have stated that, to impart constructive knowledge, the

employer must receive “specific and detailed information regarding that individual’s

possible unauthorized status.” United States v. Noel Plastering & Stucco, Inc., 2

       12
          The Ninth Circuit made a similar observation in New El Rey when it explained
that these documents would negate a showing that the employee was unauthorized. 925
F.2d at 1158 n.7. The court likened the situation where an employee’s documentation
was shown to be invalid—reflecting unauthorized status—to the expiration of an
employee’s documentation. Id. It explained that if the employee’s authorization had
expired, 8 C.F.R. § 274a.2(b)(vii) requires that “the employer . . . update the employee’s
I-9 form. To do this, the employee must present further documentation, which the
employer must review. This regulation is analogous to the situation here, where rather
than the verification expiring, it was found to be invalid.” Id. The documentation the
employer must review to update the expired I-9 form is listed in § 1324a(b)(1)(B)-(D).
Thus, the same documents are also sufficient to negate the invalidity of documentation,
and rebut the government’s evidence of unauthorized status.


                                            - 28 -
OCAHO 377, 1991 WL 717532, at *3 (1991); United States v. 4431 Inc., T/A

Candlelight Inn, 4 OCAHO 611, 1994 WL 269390, at *9 (1994); see also New El Rey,
925 F.2d at 1159 (finding the notice to be sufficiently specific to create a “reason to

believe that [the employer’s] employees were unauthorized”).

       Second, the employer may prove it responded to the NSD (or other notice) by

presenting evidence the employee was authorized in the manner required by the statute.

As stated in New El Rey, “[n]otice that [an employee’s] documents are incorrect places

the employer in the position it would have been if the alien had failed to produce the

documents in the first place: it has failed to adequately ensure that the alien is

authorized.” 925 F.2d at 1158. Thus, receipt of a sufficiently specific NSD requires the

employer to re-verify the employee is legally authorized for employment by examining

new documents listed in § 1324a(b)(1)(B)-(D), 8 C.F.R. § 274a.2(b)(1)(v), and the “Lists

of Acceptable Documents” instructions page accompanying the I-9 form. If the employer

does not show that it re-verified the employee in this manner, it cannot rebut the

government’s showing that the NSD (or other notice), coupled with the employer’s

failure to re-verify, imparted constructive knowledge on the employer of the employee’s

unauthorized status.

2. ALJ Proceedings

       During the proceedings before the ALJ, the parties discussed both (1) whether the

employees listed in Count Two were in fact unauthorized and (2) whether Split Rail had

constructive knowledge they were unauthorized.




                                             - 29 -
      a. The parties’ evidence

             i. ICE’s evidence

      In support of Count Two, ICE argued its 2009 and 2011 NSDs provided notice to

Split Rail that the nine employees were not authorized, and emphasized Split Rail’s

failure “to request other documents from any of them.” App. at 798; id. at 561. ICE also

offered nine Certificates of Nonexistence of Records (“Certificates”) dated January 17,

2013, regarding each of the employees listed in Count Two, and attached investigation

reports as to two of the employees. In each Certificate, a DHS Records Manager certified

she either conducted or oversaw a search for records relating to each employee, using

three separate databases—EARM, CLAIMS, and CIS—but found no records indicating

the employee was authorized for employment. The investigation reports showed that

both employees used U.S. citizens’ social security numbers without permission and that

one of them used a U.S. citizen’s name without permission.

             ii. Split Rail’s evidence

      In response, Split Rail argued it took adequate steps in response to ICE’s NSDs to

confirm the employees were authorized. First, it submitted Mr. Barenberg’s affidavit,

which explained that Split Rail had asked its employees named in the 2009 NSD to

reaffirm their work authorization on video. Second, it offered Mr. Barenberg’s February

17, 2012 letter, which stated Split Rail confirmed its employees’ status by determining

they had bank accounts, homes, mortgages, cars, driver’s licenses, and workers’

compensation claims. Third, it argued its email request for guidance from the OSC

showed a good faith effort to comply with the 2009 NSD, and characterized the OSC’s


                                           - 30 -
response letter as advising Split Rail it “was under no obligation to re-verify employee

documents which appear to be facially genuine, even in reaction to an ICE NSD.” App.

at 684 (emphasis in original).

       Split Rail also challenged the ICE’s Certificates with an affidavit from Todd L.

Johnson, a retired Senior Special Agent and Forensic Document Examiner for ICE. The

Johnson affidavit explained that errors may result from USCIS or DHS records searches.

As a result, the “fact that a record was not found does not necessarily mean an individual

is not work authorized or does not have legal status.” App. at 732. Based on this

affidavit, Split Rail argued that ICE’s Certificates were not reliable evidence of the

employees’ unauthorized status. Split Rail also noted it had sent requests for production

to ICE, asking for evidence relating to any search for records performed on the nine

individuals, but ICE declined to produce any evidence, claiming it was protected under a

“law enforcement privilege.” Id. at 526. Split Rail did not present evidence to contest

the two investigation reports.

       b. ALJ’s summary decision

       The ALJ granted summary decision for ICE. Although the ALJ’s opinion did not

separately analyze the employees’ unauthorized status and Split Rail’s constructive

knowledge, it concluded Split Rail failed to raise an issue of material fact and that ICE

was entitled to summary decision.

       First, the ALJ acknowledged that “it is possible for errors to occur in government

database searches” for the reasons reflected in the Johnson affidavit, but noted “[t]his is

precisely the reason why the [NSD] itself extends the opportunity to the employer and the


                                             - 31 -
employee to challenge the government’s preliminary findings and to present alternative

documentation sufficient to establish the individual’s eligibility for employment.” Id. at

802-03. Despite this opportunity, Split Rail failed to require its employees to present I-9

documentation (other than the documentation they originally presented when hired) and

failed to offer such documentation to challenge ICE’s evidence of unauthorized status

before the ALJ. The ALJ further noted ICE did not rely solely on the NSD’s summary

that the numbers on the documents presented by the nine employees either did not exist

or belonged to other individuals; it offered the Certificates and the two investigation

reports.

       Second, the ALJ also concluded Split Rail had constructive knowledge of the

employees’ unauthorized status. The ALJ reasoned the two NSDs provided Split Rail

with notice that the named employees were suspected to be unauthorized and created a

duty to examine additional I-9 documentation from each employee. He held the re-

verification efforts described by Mr. Barenberg in his letter were inadequate. The letter

indicated that, rather than further examining List A, B, or C documents from the Count

Two employees to confirm their I-9 authorization, Split Rail gathered indicia of

authorization unrecognized by the I-9 system to contest unauthorized status. The ALJ

concluded those re-verification efforts were inadequate and that Split Rail accordingly

had constructive knowledge. Finally, the ALJ rejected Split Rail’s characterization of the

OSC letter, concluding it consisted only of “a generic recital of nondiscrimination

principles” and “patently [did] not tell [Split Rail] that the company [wa]s free to

disregard the government’s NSD.” Id. at 802.


                                             - 32 -
3. Analysis

       Because Split Rail failed to rebut the government’s prima facie showing that its

employees were unauthorized and also failed to negate the government’s prima facie

showing of constructive knowledge, we agree with the ALJ’s conclusion that ICE was

entitled to a summary decision.

       a. Unauthorized status

       As noted above, it is not clear whether Split Rail has raised a separate argument

challenging the unauthorized status element of its Count Two violation. It argues the

ALJ erred in holding that it had constructive knowledge based on the NSDs when

“OCAHO’s own precedents hold that [NSDs] alone do not establish unauthorized status.”

Pet. Br. at 44.13 The latter part of this disjointed argument appears to challenge the ALJ’s

determination of the employees’ unauthorized status. The ALJ, however, did not rely on

the NSDs to find unauthorized status. It relied on the computer search Certificates and

uncontested investigation reports.

              i. Challenge to computer searches




       13
          Notably, each of the cases cited by Split Rail addresses civil penalty
assessments under § 1324a(e)(5), not liability for a knowing-continue-to-employ
violation under § 1324a(a)(2). See United States v. Romans Racing Stables, Inc., 11
OCAHO 1230, 2014 WL 5478350, at *3 (2014); United States v. Platinum Builders of
Cent. Fla., 10 OCAHO 1199, 2013 WL 4631839, at *8 (2013); United States v. Nat’l
Envtl. Inc., 10 OCAHO 1197, 2013 WL 4502692, at *4-5 (2013).




                                            - 33 -
       ICE’s presentation of the Certificates to the ALJ showed that computer searches of

three centralized records systems revealed the employees were unauthorized.14 The

Certificates stated that the government maintains “centralized records relating to

immigrant aliens who entered the United States on or after June 30, 1924, to

nonimmigrant aliens who entered on or after June 30, 1948, and a centralized index of all

persons naturalized on or after September 27, 1906.” See, e.g., App. at 231. The

Certificates then stated as to each employee, “[N]o record was found to exist indicating

that the [employee] obtained permission at any time . . . for legal immigrant status or

admission in the United States.” Id. ICE therefore made a prima facie showing that the

employees were unauthorized.15

       Split Rail attempted to challenge the government’s computer records search and

results. But, like the employers’ arguments in Mester and New El Rey, the Johnson

affidavit Split Rail proffered presented only general allegations that the government’s




       14
         Because the Ninth Circuit and OCAHO have relied on unauthorized status
established by a search of one computer system, we find that ICE’s search of three
databases supports the reasonability of its results. See, e.g., New El Rey, 925 F.2d at
1154-55 (describing “computer checks on the Central Index System”); Mester, 879 F.2d
at 566 (“The INS relied on a computer search of its records system that revealed the false
green card.”); Horno MSJ, 11 OCAHO 1247, 2015 WL 1746681, at *9 (2015)
(discussing unauthorized status based on the government’s proffered CIS printouts).
       15
        This is particularly true because ICE’s burden in a civil adjudication is a
preponderance of the evidence. 8 U.S.C. § 1324a(e)(3)(C).



                                            - 34 -
records system was unreliable.16 Split Rail alleged no specific facts sufficient to prove

the government’s findings regarding its nine employees were incorrect.17

              ii. Rebuttal evidence

       Split Rail also did not provide any documents listed in § 1324a(b)(1)(B)-(D) to

rebut the government’s showing that the employees were unauthorized. Specifically, it

did not examine or produce any alternative List A, B, and/or C documents for any of the

nine employees. Instead, it orally asked its employees to confirm they were authorized

and inquired whether they had bank accounts, cars, homes, mortgages, driver’s licenses,

or worker’s compensation claims. These efforts did not rebut the government’s prima


       16
          Split Rail complains it was precluded from obtaining specific evidence about the
accuracy of the database searches because ICE asserted that the law enforcement
privilege protected its data and methodology. Split Rail has forfeited this issue. The
record does not show that Split Rail sought to compel this discovery, 28 C.F.R.
§ 68.28(a)(3), or to obtain a ruling regarding applicability of the privilege. Nor has it
presented arguments the privilege should not apply. See e.g., In re Basic Research, LLC,
FTC No. 9318, 2004 WL 2682822, at *6 (Nov. 3, 2004) (explaining the law enforcement
privilege may be outweighed by showing necessity sufficient to outweigh the adverse
effects of revealing law enforcement techniques or sources); see also United States v.
Winner, 641 F.2d 825, 831 (10th Cir. 1981).
       17
         Split Rail argues that some Certificates list names different from those listed in
the NSDs or the Amended Complaint. This is a red herring. Although Split Rail
provides no examples of any discrepancy, our review shows that three of the nine
employees’ names on the NSDs or Amended Complaint vary only slightly (e.g., omission
of a maternal surname) from the names listed on the Certificates. Any such difference,
however, is immaterial because the names and dates of birth on each Certificate exactly
match the names and dates of birth listed on the respective employees’ I-9 forms or the
copies of the employees’ government-issued permanent resident cards attached to the I-9
forms. Split Rail does not contest that ICE relied on the employee information from the
I-9 forms to perform the database searches. Split Rail’s mismatched names argument
therefore lacks merit.



                                            - 35 -
facie showing of unauthorized status under the statute and are otherwise unpersuasive to

establish that the employees were legally authorized for employment. Because the

evidence Split Rail proffered is unpersuasive, we need not decide whether unauthorized

status may be rebutted in a manner other than proffering the appropriate IRCA

documentation or challenging the computer records search and its results.

       The results of the government’s database searches established a prima facie

showing of unauthorized status. Split Rail did not adequately challenge those results or

produce sufficient evidence to rebut the prima facie showing. Thus, we agree with the

ALJ that there is no genuine issue of material fact that the employees are unauthorized as

a matter of law. The ALJ properly granted summary decision for ICE on this issue.

       b. Constructive knowledge

       The government established a prima facie showing that Split Rail had constructive

knowledge of its employees’ unauthorized status by showing that Split Rail failed to

respond to the NSDs with the documentation required by the statute.

       The 2009 NSD first put Split Rail on notice that the listed employees were

suspected to be unauthorized. The 2011 NSD then gave additional, detailed notice that

nine of the same employees were suspected to be unauthorized.

       Before the ALJ, Split Rail did not successfully challenge the sufficiency of the

NSDs or demonstrate that it had responded to the NSDs in the manner required by the

statute, and thus failed to rebut the government’s prima facie showing that it had

constructive knowledge its employees were unauthorized. The ALJ properly concluded

the government had proved constructive knowledge.


                                            - 36 -
              i. Challenges to the NSDs

       Split Rail’s challenges to the sufficiency of the NSDs are unpersuasive. Split Rail

specifically argues that the 2009 and 2011 NSDs lacked sufficient specificity to impart

constructive notice. We disagree.

       First, Split Rail attempts to distinguish its case from the constructive knowledge

imputed to the employer in New El Rey by arguing “the employer [there] was actually

informed which documents were suspect.” Pet. Br. at 48. But both the 2009 and 2011

NSD stated, “the documentation previously provided to you for these employees does not

satisfy the Form I-9 employment eligibility verification requirements.” Id. at 152. The

2011 NSD then provided even more specificity than the 2009 NSD, indicating whether an

I-551 stamp and/or a social security card was suspect as to each named employee. App.

at 152-53.

       Moreover, the information in the notice sent to the employer in New El Rey was

almost identical to the 2009 and 2011 NSDs sent to Split Rail. See New El Rey, 925 F.2d

at 1155. Based on this information, the Ninth Circuit determined the employer was

“provided with specific, detailed information.” Id. at 1158. “The INS told it whom it

considered unauthorized and why. Under these circumstances the ALJ properly found

that a constructive notice standard” applied. Id. We reach the same conclusion here.

       Split Rail also argues its NSDs were different from the NSD in New El Rey

because they failed to specify “what Split Rail must do.” Pet. Br. at 49. But both of Split

Rail’s NSDs clearly stated:




                                            - 37 -
       Unless the above employee(s) present valid identification and employment
       eligibility documentation acceptable for completing the Form I-9 other than
       the documentation previously submitted to you, they are considered by ICE
       to be unauthorized to work in the United States.

App. at 147, 153. Although “specific directions from [ICE] would have been helpful, we

do not believe they were necessary” to place Split Rail on constructive notice. New El

Rey, 925 F.2d at 1159. As in New El Rey, “the letter [here] clearly told [Split Rail] that

since the documents the employees had provided were invalid, the listed employees had

to provide other documentation.” Id.

       Second, Split Rail argues the NSDs failed to specify “which databases had been

searched, and by whom.” Pet. Br. at 49. But the regulations only require a Warning

Notice, or NSD, to “contain a statement of the basis for the violations and the statutory

provisions alleged to have been violated”—not how ICE conducted its investigation.

8 C.F.R. § 274a.9(c).

       Thus, the 2009 and 2011 NSDs constituted the exact type of “facts and

circumstances” to impute knowledge that is referenced in the relevant regulation: both

made “information available to [the employer] that would indicate that the alien is not

authorized to work.” 8 C.F.R. § 274a.1(l)(1)(ii).

              ii. Rebuttal evidence

       Split Rail also failed to negate the government’s prima facie showing of

constructive knowledge by demonstrating its response to the NSDs was to re-verify its

employees consistent with § 1324a(b)(1)(B)-(D). Because the NSDs were sufficient to

impart constructive knowledge, Split Rail’s receipt of the NSDs shifted the burden to



                                            - 38 -
Split Rail to rebut that it knowingly continued to employ unauthorized employees. To do

so, and successfully avoid imputation of constructive knowledge by deliberately failing to

investigate suspicious circumstances, Mester, 879 F.2d at 567 (citing Jewell, 532 F.2d
697), it was required to respond to the NSD in the manner contemplated by the statute.

       As outlined above, the statute contemplates that Split Rail must examine List A, B,

and/or C documents other than those originally provided by the employees to re-establish

their identity and work authorization. Both the 2009 and 2011 NSDs accordingly stated:

“Unless the above employee(s) present valid identification and employment eligibility

documentation acceptable for completing the Form I-9, other than the documentation

previously submitted to you, they are considered by ICE to be unauthorized to work in

the United States.” App. at 147, 153 (emphasis added). Split Rail’s attempts to verify

the status of these employees by other means were insufficient to satisfy its burden.18

       18
          Split Rail argues the ALJ overstated its re-verification obligations to negate a
finding of constructive knowledge, citing Collins Foods International, Inc. v. INS, 948
F.2d 549 (9th Cir. 1991). In Collins, the Ninth Circuit reversed the ALJ’s finding that an
employer committed a knowing-hire violation with constructive knowledge its employee
was unauthorized because the employer satisfied its verification obligation by examining
documents, which reasonably appeared on their face to be genuine, and had no obligation
to ascertain the legitimacy of those documents. Id. at 554.
       But Collins involved a knowing-hire violation, not, as here, a knowing-continue-
to-employ violation. The Collins opinion highlighted this key difference and specifically
distinguished Mester and New El Rey, which were knowing-continue-to-employ
violations. The court explained that the employers in Mester and New El Rey had
inadequately responded to “positive information”—that is, Warning Notices—from the
INS that certain employees were unauthorized, which equated to “willful blindness,” or
constructive knowledge. Id. at 555. Split Rail’s citation to Collins is unpersuasive for
the same reason. Like Mester and New El Rey, Count Two involves a knowing-continue-
to-employ violation, and Split Rail received “positive information” in the form of two
NSDs.



                                            - 39 -
       Split Rail’s response to the 2009 NSD was to orally ask its employees to affirm

they were authorized. The same inadequate employer response occurred in New El Rey.

In that case, the INS charged an employer with two counts of knowingly continuing to

employ unauthorized aliens in violation of § 1324a(a)(2), and the ALJ imposed fines.
925 F.2d at 1155. The Ninth Circuit emphasized that, “[i]n response to the INS letter

insisting that the employees ‘provide valid employment authorization,’ [the employer]

merely asked its employees whether their cards were valid.” Id. at 1159. When the

employees said yes, the employer “relied on their self-serving statements without

requiring anything further from the employees, apparently assuming that the INS must

have made a mistake.” Id. The Ninth Circuit affirmed the ALJ’s summary decision,

concluding the employer had constructive knowledge that the two employees were

unauthorized. Id.

       Split Rail’s response to the 2011 NSD also was inadequate. Its inquiries into

whether the listed employees had bank accounts, cars, homes, mortgages, driver’s

licenses, or worker’s compensation claims are beside the point. The IRCA does not

recognize these indicia as establishing identity or employment eligibility. Sections

1324a(b)(1)(B)-(D), the “Lists of Acceptable Documents” instructions page

accompanying the I-9 form, and 8 C.F.R. § 274a.2(b)(1)(v) list the only documents the

employer may examine to establish the employee’s identity and eligibility under the

statute. We agree with the ALJ that “employers are not at liberty to create their own

alternative employment eligibility verification systems; they are obligated to conform to

the one that Congress enacted.” App. at 807.


                                           - 40 -
       In sum, the government demonstrated a prima facie showing of constructive

knowledge with evidence that Split Rail, after being put on notice by the NSDs, had

failed to re-verify the named employees’ status in the manner the law requires. See New

El Rey, 925 F.2d at 1158-59; Aramark, 530 F.3d at 828; Noel Plastering, 15 F.3d 1088, at

*1; Aid Maint. Co., 7 OCAHO 951, 1997 WL 1051451, at *4-5 (collecting cases).

Before the ALJ, Split Rail did not dispute that it failed to re-verify the employees’ status

by examining and presenting new documents consistent with the IRCA. Because Split

Rail’s response did not follow the statute, and did not otherwise evidence “any steps

sufficient to demonstrate a good faith attempt to comply with the statute,” New El Rey,
925 F.2d at 1159 (emphasis in original),19 Split Rail has demonstrated the type of

“deliberate failure to investigate suspicious circumstances” the Ninth Circuit envisioned

to impute constructive knowledge. Mester, 879 F.2d at 567 (citing Jewell, 532 F.2d 697).

       We agree with the ALJ that there is no genuine issue of material fact that Split

Rail had constructive knowledge of its employees’ unauthorized status and that summary

decision was proper.

       19
           Split Rail argues its re-verification efforts were made in good faith because it
lacked the “willful blindness,” “conscious disregard,” or “reckless or purposeful
abdication” of verification responsibilities that are typically associated with the definition
of constructive knowledge. It also argues that employers in past OCAHO decisions acted
more egregiously. Pet. Br. at 25, 41.
        But Split Rail overstates the scope of good faith as it applies to constructive
knowledge. New El Rey stated an employer may rely on good faith only in terms of
efforts made to comply with the statute. 925 F.2d at 1159. Because the indicia Split Rail
collected to show its employees’ status in response to the NSDs had no basis in the
statute, its good faith arguments are unpersuasive.




                                             - 41 -
              iii. Split Rail’s other arguments

       Split Rail’s other arguments disputing the government’s showing of constructive

knowledge are not persuasive.

                     1) OSC letter

       Split Rail characterizes the OSC letter as advising Split Rail it could “continue to

rely on facially valid [I-9] documents even in response to a Notice of Suspect

Documents” because examining such facially valid documents would violate the anti-

discrimination provision of the IRCA. Pet. Br. at 14; 35-36. We disagree.

       The OSC letter did not negate constructive knowledge. It did not advise Split Rail

that it could continue to rely on the I-9 documents originally submitted by the employees

at the time of hiring and effectively ignore the 2009 NSD. Rather, it explained that the

IRCA’s anti-discrimination provision “prohibits the request for specific documents or the

rejection of documents during the employment eligibility verification process with the

intent to discriminate.” App. at 696 (emphasis added). It then specified, “it has been

long recognized that action by an employer taken for reasons other than an intent to

discriminate does not constitute an unfair employment practice” and that an NSD “may

provide a non-discriminatory reason behind the decision to re-verify an employee’s

employment eligibility.” Id. If anything, that language complemented the NSD.

Moreover, the OSC letter stated it “cannot provide an advisory opinion on any particular

instance of alleged discrimination or on any set of facts involving a particular individual

or entity.” Id.




                                            - 42 -
                     2) Certificates and investigation reports

       Split Rail argues ICE failed to respond to its requests for production about the

nature of the searches underlying the Certificates20 and that the Certificates and

investigation reports were produced only after the NSDs and complaint were served.

       The problem with this argument is that the ALJ did not rely on the Certificates or

investigation reports in concluding Split Rail had constructive knowledge. As explained

above, the ALJ relied on this evidence to find the employees’ unauthorized status. The

ALJ’s finding of constructive knowledge turned on the notice imparted by the NSDs and

Split Rail’s failure to produce evidence to the contrary. Id. at 805 (stating the main issue

regarding constructive knowledge was “whether an employer that receives a second NSD

identifying the same individuals whose documents were put in issue almost two years

earlier may continue to rely . . . on the verbal assurances of the employees and the

company’s own self-designated ‘evidence’ rather than requiring the employees to present

documents other than those they had previously produced, as directed by the

government” (emphasis added)).




       20
         As noted above, any challenge to ICE’s assertion of the law enforcement
privilege has been forfeited because Split Rail did not seek to compel this discovery from
the ALJ or otherwise seek to obtain a ruling regarding applicability of the privilege. See
supra note 16.



                                            - 43 -
                                  III. CONCLUSION

      For the foregoing reasons, we deny Split Rail’s petition for review.21




      21
          In light of this disposition, we deny as moot Split Rail’s motion to strike
Exhibits G-10 and G-17 from the record. Our analysis does not rely on either document.
Split Rail’s motion to supplement the record with a more legible copy of Exhibit R-6 is
also denied because a legible copy can be found in the Appendix at 586.



                                           - 44 -